UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -----------------------------------------------------------X
 ARKADIUSZ PIOTROWICZ
                                                                Case No.: 19-cv-11522 (KPF)
                           Plaintiff,
                                                                ORDER REGARDING LIMITED
         -against-                                              JURISDICTIONAL DISCOVERY

 TECHTRONIC INDUSTRIEST NORTH
 AMERICA, INC., ONE WORLD
 TECHNOLOGIES, INC., RYOBI
 TECHNOLOGIES, INC., HOME DEPOT U.S.A.,
 INC., P&F BROTHER INDUSTRIAL CORP.,
 and NINGBO DALTON MACHINERY
 INDUSTRIAL COMPANY LTD.

                            Defendants.
 -----------------------------------------------------------X


        Pursuant to the Court’s order of April 30, 2021 (Doc. 107), the parties have jointly

submitted a proposed plan for production of documents minimally necessary to determine whether

this Court may assert jurisdiction over P&F Brother Industrial Corp. (“P&F”) in the instant case.

        Therefore, P&F shall provide the following documents, if P&F possesses them, to the other

parties, subject to the Confidentiality Agreement in place in this matter, on or before July 23, 2021:

        1) Any sales or distribution agreement regarding the distribution of the RYOBI brand

            compound miter saw, model #TS1552/TS1552DXL (the “Saw”), to which P&F was a

            party, or any other documentation showing P&F’s participation in the chain of

            distribution of the Saw.

        2) Documents indicating that P&F designed, manufactured, assembled, or distributed the

            Saw, or participated in any manner in those processes.




4842-8134-8330 v3
        3) Joint Venture Agreements to which P&F was a party regarding Precision Technology

            Industries, Ltd. and/or Ningbo Dalton Machinery Industrial Company Ltd. (“Ningbo

            Dalton”) as indicated in the declaration of Carole Huang dated in 2020.

        4) Documents indicating the corporate relationship between P&F and Ningbo Dalton

            during the time the Saw was in production.

        5) Manufacturing Agreements regarding the Saw.

        6) Purchase Orders, Invoices, Change Orders and/or documentation regarding payments

            on those Orders for the Saw.

        7) Intellectual property documents or agreements relating to the Saw, including any

            patents or copyrights relating to the Saw to which P&F or the Joint Venture were

            parties/beneficiaries, and any confidentiality agreements relating to the sharing of

            intellectual property in connection with its manufacture.

        8) Shipping documents for the Saw, or any other documentation indicating where the

            Saws were sent by P&F/Joint Venture after manufacture.

        9) Any documentation indicating the number of examples of the Saw manufactured by

            the Joint Venture, or by P&F.


 SO ORDERED.
 Date: May 21       , 2021
 New York, New York



                                                   ____________________________________
                                                   KATHERINE POLK FAILLA
                                                   U.S. DISTRICT JUDGE




4842-8134-8330 v3
